ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 11/22/2021, have been fully considered.   
Applicants have amended their claims, filed 11/22/2021.
Applicants have amended claims 19 and 20.
Applicants have left claims 21-37 as previously presented.
Applicants have previously canceled claims 1-18.
Claims 19-37 are the current claims hereby under examination.
Claim Rejections - 35 USC § 112 – Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see Page 6 of Remarks, filed 11/22/2021, with respect to claim 20 have been fully considered and are persuasive. Applicants have amended claim 20 to make it clear that a current output from either the first or second working electrode is compensated for. The 112(b) rejection of claim 20 has been withdrawn. 
Claim Rejections - 35 USC § 101 – Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Response to Arguments
Applicant’s arguments, see pages 6-9 of Remarks, filed 11/22/2021, with respect to claims 19-37 have been fully considered and are persuasive. 
Applicants have amended claim 19 to include a first working electrode and a second working electrode. Applicants arguments regarding the integration of the judicial exception into a practical application are further persuasive. Applicants have argued that the claimed method is capable of detecting partial withdrawal of the sensor based on a current ratio and a size ratio. While determining partial withdrawal is known within the art (Pub. No. US 2010/0081906, para. [0072] and [0075], cited in the previous Office Actions), the instant specification and claimed method further includes the improvement of detecting partial withdrawal by comparing a current ratio and a size ratio of two different active sensing areas (para. [0006] and [0014]). 
The 101 rejection of claims 19-37 has been withdrawn. 
Claim Rejections - 35 USC § 103 – Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Arguments
Applicant’s arguments, see pages 9-11 of Remarks, filed 11/22/2021, with respect to Claims 19-37 have been fully considered and are persuasive. Applicants have argued that Gottlieb does not disclose calculating a size ratio the electrodes, thus not disclosing determining the sensor has at least partially withdrawn based on a current ratio being different than the size ratio. The Examiner finds these arguments persuasive.  The 103 rejection of Claims 19-37 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 19-37 are allowable over the prior art made of record. The closest prior art made of record includes Hayter et al. (Pub. No. US 2010/0081906), hereinafter referred to as Hayter, and Park et al. (Pub. No. US 2018/0042557), hereinafter referred to as Park.
Hayter discloses a method of detecting withdrawal of a transcutaneous sensor from a patient (Abstract and Fig. 6) by determining a current ratio between a first current output by a first working electrode and a second current output by a second working electrode (para. 
Park discloses a method of determining a bio-impedance ratio and determining the validity of the detected biometric information, based on the ratio (Abstract, Fig. 4, para. [0089-0090]). However, Park does not disclose, teach, or reasonably suggest further determining a size ratio between a first active sensing area of the first working electrode and a second active sensing area of the second working electrode. Further, Park does not explicitly suggest using the method to detect withdrawal of a sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791